Warner, Chief Justice.
The defendant was indicted for an assault and battery, and on the trial of the case the jury found him guilty. A motion was made for a new trial on the grounds of error in the charge of the Court, that the verdict was contrary to law and the evidence, and for newly discovered evidence. There was no error in the charge of the Court to the jury, in view of the facts as disclosed by the record. The verdict of the jury was not contrary to the law and the evidence, but strictly in accordance therewith. The newly discovered evidence is merely of a negative character, and would not even probably have changed the result. Besides, the defendant must have known who were present at the time of the difficulty, or might have known upon inquiry, and if he had used ordinary diligence, could have ascertained what they knew about the transaction before the trial. Courts do not favor applications for new trials on the ground of newly discovered evidence.
Let the judgment of the Court below be affirmed.